WESLEY, Circuit Judge,
concurring:
I join the majority’s holdings affirming the dismissal of plaintiffs’ § 1983 claims based on their legal theories of: (1) false arrest under the Fourth Amendment; (2) municipal liability against the Town of Is-lip; and (3) violations of the constitutional right to travel. I also agree with the majority that the district court properly granted summary judgment in favor of defendants with respect to plaintiffs’ § 1983 claims based on 18 U.S.C. § 926A. Nevertheless, I am unpersuaded by the path the majority takes to reach that conclusion, and write to describe the alternative basis upon which I would resolve the difficult questions presented by this appeal.
The majority holds that § 926A does not create a federal right. In doing so, it reasons that the second factor from Blessing v. Freestone, 520 U.S. 329, 340-41, 117 S.Ct. 1353, 137 L.Ed.2d 569 (1997) — which relates to the institutional competence of the judiciary to adjudicate a § 1983 claim — “prevents the plaintiffs from showing the existence of an individual federal right” under § 926A. Op. at 139. I disagree. In my view, a review of the text of § 926A leads to the inescapable conclusion that Congress created an individual federal right by enacting this provision. Specifically, the statute provides a limited right to a safe harbor from state-law convictions based on charges relating to the unlawful possession of firearms. The right arising out of § 926A is available if, and only if, the statutory prerequisites to its application are satisfied. The right is therefore qualified and narrow, but not, as the majority holds, non-existent. And, of course, individuals transporting firearms are not without other legal protections; their interactions with law enforcement are subject to a number of well-established constitutional rights, the violation of which may be redressed through several long-recognized theories brought pursuant to § 1983.
But remedies under § 1983 are not available for the violation of every federal right. In my view, the right created by § 926A provides an example of this principle. Consequently, my disagreement with the majority does not necessitate a dissent. Two of the statute’s features are central to this analysis: (1) § 926A creates a right to a defense that may be raised to avoid a criminal conviction, which must be analyzed against the backdrop of remedies available through direct appeals, writs of habeas corpus and other collateral attacks, and § 1983 claims based on constitutional violations; and (2) the prerequisites to the availability of the right arising out of § 926A are legal in nature, and raise the sort of questions that are rarely, if ever, foisted upon officers in the field. I agree with the majority that potential liability for police officers under § 1983 based on violations of § 926A would unduly hamstring law enforcement and pose troubling practical problems. These concerns, however, do not allow us to ignore the text of § 926A. Accordingly, for the reasons set forth below, I am of the view that § 926A creates an individual federal right, but that *142violations of this right are not redressable in a private action pursuant to § 1983.
I. The Analytical Framework
The issue of whether § 1983 is available as a means of redressing violations of § 926A presents, at bottom, a question of statutory interpretation. The basic tools at our disposal for engaging in such an inquiry are well-established. See, e.g., SEC v. Dorozhko, 574 F.3d 42, 46 (2d Cir.2009). In undertaking this task, however, the majority declines to fully explain the legal framework that guides our analysis.
The majority focuses on the principle that a § 1983 claim will lie only where an individual federal right — not merely a federal law — is alleged to have been violated. See, e.g., Gonzaga Univ. v. Doe, 536 U.S. 273, 279-82, 122 S.Ct. 2268, 153 L.Ed.2d 309 (2002). In determining whether a statute creates such a right, the three factors identified in Blessing provide “general guidance.” Id. at 291, 122 S.Ct. 2268 (Breyer, J., concurring). As the majority notes rather emphatically, “courts should not find a federal right based on a rigid or superficial application of the Blessing factors.” Wachovia Bank, N.A. v. Burke, 414 F.3d 305, 322 (2d Cir.2005). We must also be mindful, though, that § 1983 “ ‘means what it says’ and authorizes suits to enforce individual rights under federal statutes as well as the Constitution.” City of Rancho Palos Verdes, Cal. v. Abrams, 544 U.S. 113, 119, 125 S.Ct. 1453, 161 L.Ed.2d 316 (2005) (quoting Maine v. Thiboutot, 448 U.S. 1, 4, 100 S.Ct. 2502, 65 L.Ed.2d 555 (1980)). “In the usual case, if the words of a statute are unambiguous, judicial inquiry should end, and the law is interpreted according to the plain meaning of its words.” Devine v. United States, 202 F.3d 547, 551 (2d Cir.2000). Thus, we may not interpret the Blessing Court’s “general guidance” as a license to disregard unambiguous statutory text in order to avoid the implications of its plain meaning.
But a finding that Congress has created an individual federal right marks the beginning, not the end, of any inquiry into the availability of § 1983 claims. E.g., Abrams, 544 U.S. at 120, 125 S.Ct. 1453. Under the second step of the Blessing framework, “[e]ven if a plaintiff demonstrates that a federal statute creates an individual right, there is only a rebuttable presumption that the right is enforceable under § 1983.” Blessing, 520 U.S. at 341, 117 S.Ct. 1353; see also Doe, 536 U.S. at 284-85 & n. 4, 122 S.Ct. 2268; Morris-Hayes v. Bd. of Educ. of Chester Union Free Sch. Dist., 423 F.3d 153, 159 (2d Cir.2005). In this second step, the issue is whether Congress “ ‘foreclosed a remedy under § 1983.’ ” Blessing, 520 U.S. at 341, 117 S.Ct. 1353 (quoting Smith v. Robinson, 468 U.S. 992, 1005 n. 9, 104 S.Ct. 3457, 82 L.Ed.2d 746 (1984)). I would resolve the issues presented by plaintiffs’ claims based on § 926A under this second step, and hold that Congress has impliedly foreclosed § 1983 claims based on alleged violations of this statute.
II. § 926A Creates an Individual Federal Right
Does § 926A create an individual federal right? The Blessing Court identified a non-exhaustive list of three factors to consider: (1) whether the § 1983 plaintiffs fit within the statute’s intended class of beneficiaries; (2) whether the entitlement arising out of the statute is so “vague and amorphous” that its enforcement in a § 1983 claim would “strain judicial competence”; and (3) whether the statute “impose[s] a binding obligation on the States.” Blessing, 520 U.S. at 340-41, 117 S.Ct. 1353; see also Burke, 414 F.3d at 321-22. *143In holding that § 926A does not confer an individual federal right, the majority takes an overly broad view of the second Blessing factor.
Congress enacted § 926A as part of the Firearms Owners’ Protection Act (“FOPA”), Pub.L. No. 99-308, § 107(a), 100 Stat. 449 (May 19, 1986), amended by Pub.L. No. 99-360, § 1(a), 100 Stat. 766 (July 8, 1986). The statute is the product of a tortured legislative history, which, as one scholar said, gives “meaning to the expression ... that those who care for the law or for sausages should not watch either being made.” David T. Hardy, The Firearms Owners’ Protection Act: A Historical and Legal Perspective, 17 Cumb. L.Rev. 585, 627 n. 229 (1987). Section 926A originated in a bill proposed by Senator Robert Dole in the 98th Congress.1 The record from the Senate debate regarding this provision contains a memorandum stating that the language of Senator Dole’s proposal was “unambiguous in [its] creation of a federal right,” but “far too vague to serve as the basis for preempting state laws coming into conflict with that right.” 131 Cong. Rec. S9101-05 (July 9, 1985). In light of that concern, the Senate revised the bill, see id., which was ultimately enacted as part of FOPA, Pub.L. No. 99-308, § 107(a).2 Just months after its enactment, § 926A was amended to its current form.3
The present version of § 926A remains as unambiguous as its predecessors with regard to whether the statute creates a federal right. Subject to a series of prerequisites that limit the manner and circumstances in which a firearm may be transported, § 926A states that “any person ... shall be entitled to transport a firearm” through certain jurisdictions, “[n]otwithstanding any other provision of any law ... of a State.” 18 U.S.C. § 926A (emphasis added). Thus, when the statutory prerequisites are satisfied, § 926A allows individuals to transfer a firearm without being convicted for unlawfully possessing the weapon under the laws of any state through which they pass, *144or any “political subdivision thereof,” between the origin and destination of the transfer (hereinafter, “pass-through” jurisdictions). Id.
Based on this text, two of the Blessing factors plainly weigh against the majority’s conclusion that § 926A does not create a federal right. First, as the majority acknowledges, plaintiffs fall within the class of intended beneficiaries referenced in the text of § 926A. See Op. at 136-37. The statute also employs strong rights-creating language: “[A]ny person ... shall” be entitled to invoke the entitlement the statute creates. See Doe, 536 U.S. at 284 n. 3, 122 S.Ct. 2268 (providing examples of “right- or duty-creating language”). Therefore, the first Blessing factor militates in favor of the conclusion that § 926A confers an individual federal right.4
Second, there can be no question that this statute is “couched in mandatory, rather than precatory, terms.” Blessing, 520 U.S. at 341, 117 S.Ct. 1353; cf. Muscarello v. United States, 524 U.S. 125, 134, 118 S.Ct. 1911, 141 L.Ed.2d 111 (1998) (observing, in dicta, that “ § 926A specifically ‘entitle[s]’ a person ‘not otherwise prohibited ... from transporting, shipping, or receiving a firearm’ to ‘transport a firearm ... from any place where he may lawfully possess and carry’ it to ‘any other place’ where he may do so” (emphasis added, alteration in original) (quoting 18 U.S.C. § 926A)). Section 926A therefore “unambiguously impose[s] a binding obligation on the States.” Blessing, 520 U.S. at 341, 117 S.Ct. 1353. Thus, the first and third Blessing factors support the conclusion that the statute creates an individual federal right.
The principal source of my disagreement with the majority relates to its application of the second Blessing factor — the competence of the judiciary to ascertain whether the would-be right has been violated. See Blessing, 520 U.S. at 340, 117 S.Ct. 1353. In holding that “the second Blessing factor prevents the plaintiffs from showing the existence of an individual right,” see Op. at 139., the majority refers almost exclusively to concerns that would arise out of requiring law enforcement to apply the statute under pain of liability pursuant to § 1983. I share these concerns. I am also aware that Blessing is not to be applied in a “rigid or superficial” manner. Burke, 414 F.3d at 322. However, in my view, the issues identified by the majority are not relevant to the second Blessing factor, irregardless of the manner of its application.
When the Blessing Court articulated this factor, the basis for its concern was that, if the “right assertedly protected by the statute” is “vague and amorphous,” then a trial court may lack the tools in the context of an individual § 1983 claim to determine whether the putative right has been violated. See, e.g., Livadas v. Bradshaw, 512 U.S. 107, 132-33, 114 S.Ct. 2068, 129 L.Ed.2d 93 (1994) (“A particular statutory provision ... may be so vague and amorphous that determining whether a deprivation might have occurred would strain judicial competence.” (internal citations and quotation marks omitted)); Suter v. Artist M., 503 U.S. 347, 363, 112 S.Ct. 1360, 118 L.Ed.2d 1 (1992) (holding that no federal right arises out of a statutory provision stating that “reasonable efforts will be made” to prevent removal of children from their homes). In my view, § 926A raises no such concerns.
*145Plaintiffs’ claims based on § 926A, had they proceeded, would have required the district court to simply apply Chapter 44 of Title 18 and several states’ firearms laws to the facts of these cases. I am confident that the district court, and any other court charged with such a task, would be capable of making those legal determinations. It seems to me that this observation resolves the application of the second Blessing factor, which is at best neutral as to the question of whether § 926A creates an individual federal right. Therefore, the text of the statute demonstrates that Congress created an individual federal right, a result confirmed by reference to the Blessing factors.
Of course, that the application of § 926A may be expeditiously resolved from an ex ;post perspective in a courtroom does nothing to obviate the difficulties that may arise out of requiring officers to apply this statute in the field on a real-time basis. However, the issues of whether local law enforcement officers are capable of readily enforcing a federal statute, and whether placing such a burden on those officers is advisable as a policy matter, are distinct from any of the concerns raised by the Blessing Court that might militate against a finding that § 926A creates an individual federal right. It cannot be a defense to a § 1983 claim for a state actor to appear in court and assert that, because a federal right is difficult to enforce or apply, it is no right at all.5 If Congress has created a right that strains state actors’ resources or competence to enforce, the remedy lies with the political branches. Courts “are not at liberty to second-guess congressional determinations and policy judgments of this order, however debatable or arguably unwise they may be.” Eldred v. Ashcroft, 537 U.S. 186, 208, 123 S.Ct. 769, 154 L.Ed.2d 683 (2003). Thus, I do not find the practical concerns relied upon by the majority to provide an adequate basis for holding that § 926A does not create a federal right.
In reaching the opposite conclusion, the majority seems to rely on the “canon” that we should avoid endorsing statutory interpretations that would lead to absurd results. E.g., Corley v. United States, — U.S. —, 129 S.Ct. 1558, 1568 & n. 6, 173 L.Ed.2d 443 (2009). In essence, the majority reasons that, whatever the text of § 926A, it would be absurd to interpret the statute to confer an individual federal right because of the “complexity and uncertainty” attendant in the application of § 926A by local law enforcement. See Op. at 138-39. However, even if courts are empowered to employ such reasoning, but see, e.g., Hamilton v. Lanning, — U.S. —, 130 S.Ct. 2464, 2482-85, 177 L.Ed.2d 23 (2010) (Scalia, J., dissenting), my view that § 926A confers an individual federal right does not necessarily lead to the absurd result that the majority seeks to avoid. Rather, my conclusion requires only that the analysis of plaintiffs’ claims based on § 926A proceed to the second step of the Blessing framework.
In sum, I am loath to imply from the fact that § 926A presents front-line en*146forcement difficulties that Congress mistakenly, or inartfully, used specific rights-creating terms when crafting this statute. “[C]ourts must presume that a legislature says in a statute what it means and means in a statute what it says there.... When the words of a statute are unambiguous, then, this first canon is also the last: ‘judicial inquiry is complete.’” Conn. Nat’l Bank v. Germain, 503 U.S. 249, 253-54, 112 S.Ct. 1146, 117 L.Ed.2d 391 (1992) (quoting Rubin v. United States, 449 U.S. 424, 430, 101 S.Ct. 698, 66 L.Ed.2d 633 (1981)) (internal citations omitted). We lack the authority to ignore the words chosen by Congress in § 926A, which, in my view, create an individual federal right.
III. The Nature of the Right Arising out of § 926A
In Blessing, the Supreme Court criticized the plaintiffs for “paint[ing] with too broad a brush” by failing to specifically describe the rights they sought to vindicate through their § 1983 claims. 520 U.S. at 342, 117 S.Ct. 1353.
It was incumbent upon [the plaintiffs] to identify with particularity the rights they claimed, since it is impossible to determine whether [the statute], as an undifferentiated whole, gives rise to undefined “rights.” Only when the complaint is broken down into manageable analytic bites can a court ascertain whether each separate claim satisfies the various criteria we have set forth for determining whether a federal statute creates rights.
Id. Thus, under Blessing, a discussion of the nature of the individual right arising out of § 926A is in order.
I agree with the majority that, like the Blessing plaintiffs, plaintiffs here have framed their claims around an overly broad reading of § 926A. In each of their pleadings, they refer without specification to a “right to travel in compliance with 18 U.S.C. § 926A.” However, the text of § 926A does not create an individual right to transport a firearm at any time of the transporter’s choosing, free from regulatory investigation or delays. Nor, as the majority points out, does the statute require local law enforcement to apply a “presumption” that an individual’s possession of a firearm is lawful, notwithstanding the lack of a permit from the jurisdiction in question or some other form of proof. See Op. at 138-39.
Rather, § 926A creates a “negative” right to avoid convictions and related sanctions in pass-through jurisdictions between the origin and destination of a firearm transfer.6 This limited right is qualified by five prerequisites that must be satisfied before the transferor may invoke the statute’s protection:
(1) the firearm transfer must not be “otherwise prohibited” by Chapter 44 of Title 18, which relates to federal firearms offenses;
*147(2) the “purpose” of the transfer must be “lawful”;
(3) the origin of the transfer must be a “place where [the individual] may lawfully possess and carry such firearm”;
(4) the destination of the transfer must also be a place where the transferor “may lawfully possess and carry such firearm”; and
(5) the firearm must be unloaded during the transfer, and “neither the firearm nor any ammunition being transported [may be] readily accessible or ... directly accessible from the passenger compartment of [the] transporting vehicle.”
18 U.S.C. § 926A. The first four of these prerequisites require applications of state and federal law, and the right only attaches where all five prerequisites are established to the satisfaction of either local law enforcement or a court.
When the right does attach, it functions as a criminal defense that may be employed to avoid a conviction based on state-law charges of illegal gun possession. In addition to its text, this interpretation of the statute is supported by the references to § 926A as a “safe harbor” in the congressional debates that led to its enactment. For example, in the words of Representative Betty McCollum:
This provision is designed to be a “safe harbor” for interstate travelers. No one is required to follow the procedures set forth in section 926A, but any traveler who does cannot be convicted of violating a more restrictive State or local law in any jurisdiction through which he travels.
132 Cong. Rec. H4102-03 (June 24, 1986) (emphasis added); see also 132 Cong. Rec. S8215-01 (June 24, 1986) (statement of Sen. Thurmond).7 A “safe harbor” is “[a] provision ... in a statute or regulation ... that affords protection from liability or penalty.” Black’s Law Dictionary 1453 (9th ed.2009) (emphasis added). In my view, that is precisely how § 926A operates — it provides a right to protection against a conviction on state-law weapon-possession charges.
The “teeth” of this negative statutory right and the criminal defense that it makes available come from the Supremacy Clause. In other words, when the right arising out of § 926A applies, the state law in question must yield to the federal law that Congress enacted to create this safe harbor.8 This characteristic of the statute was acknowledged, and its efficacy as a *148policy decision was debated, throughout the legislative history of § 926A. See, e.g., H. Rep. No. 99-495, at 8, 28 (Mar. 14, 1986), reprinted in 1986 U.S.C.C.A.N. 1327, 1334, 1354; see also 131 Cong. Rec. E5359-02 (Dec. 3, 1985) (memorandum from the staff of the House Judiciary Committee); 131 Cong. Rec. S8686-01 (June 24, 1985) (statement of Sen. Hatch). Indeed, one of the most noticeable differences between the original and amended versions of § 926A is that Congress moved the preemption language — “[notwithstanding any other provision of any law ... of a State” — to the beginning of the provision. Compare Pub.L. No. 99-308, § 107(a) (May 19, 1986), with Pub.L. No. 99-360, § 1(a) (July 8,1986).
Finally, applying § 926A would not “strain” judicial competence, Blessing, 520 U.S. at 341, 117 S.Ct. 1353; instead, the statute calls for judicial intervention. Four of the prerequisites to the attachment of the right present the sort of legal questions that we rarely, if ever, require officers in the field to resolve on the spot. In the majority’s words, the statute is “silent as to how a police officer encountering an unlicensed person with a firearm” is to determine whether these prerequisites are satisfied. Op. at 138. I agree. I also infer from this silence that, if the application of the prerequisites to the § 926A safe harbor are unclear in a given case, then the ambiguities are to be resolved by judges in courts instead of by police officers at busy airport terminals. If a judge determines that the prerequisites were satisfied at the time of the firearm transfer, then the right attaches and the transferor may not be convicted of a state-law offense relating to the unlawful possession of the weapon.
Therefore, having conducted the inquiry called for by the Blessing Court relating to the specific nature of the federal right upon which plaintiffs’ claims are premised, I am of the view that § 926A provides a negative right to a safe harbor — in the form of a preemption-based criminal defense — against state-law weapons-possession convictions in pass-through jurisdictions. This right is only available where the statutory prerequisites are satisfied, and the application of the right will often have to be resolved in courts in the context of criminal cases brought under the laws of pass-through jurisdictions.
This right is qualified and narrow. Contrary to plaintiffs’ assertions, nothing in § 926A affords private citizens a right to immediately check a firearm as part of their luggage and board an airplane. Nor does the text of the statute provide a right to avoid delays that may result from law enforcement’s efforts to determine whether a firearm is lawfully possessed, so long as the investigation is consistent with the federal Constitution and the laws of the jurisdiction in question. However, to the extent my construction of this federal right appears to be exceedingly narrow, nothing about my interpretation of § 926A would limit citizens’ access to the full panoply of constitutional claims that may be brought pursuant to § 1983 based on allegations of unlawful searches, seizures, detentions, or prosecutions. Claims for, inter alia, false arrest, excessive force, and malicious prosecution remain available as means for seeking redress where a state actor goes too far.
IV. The District Court Properly Granted Summary Judgment in Favor of Defendants
Once the scope of the right arising out of § 926A is properly framed, two insights emerge. First, because § 926A is only violated when an individual is convicted of unlawfully possessing a weapon in a pass-through jurisdiction despite complying *149with the five prerequisites of the statute, plaintiffs’ rights under the statute were not abridged.9 Torraco successfully relied on § 926A as a defense to the New York State criminal charge against him. Similarly, although the record is unclear as to the basis for the dismissal, there is no dispute that the gun-possession charge against Weasner was also dismissed. Finally, while the travel delays experienced by Winstanley were unfortunate, the inconvenience that resulted did not violate the terms of § 926A. Therefore, as no plaintiff established that the federal right arising out of § 926A was violated, defendants were entitled to summary judgment.
The second insight yielded by careful attention to the contours of § 926A applies more broadly. In my view, even if plaintiffs’ rights under this statute were violated, Congress has impliedly foreclosed access to § 1988 as a means of seeking redress for such harms. The Supreme Court has not often reached this conclusion. See Fitzgerald v. Barnstable Sch. Comm., — U.S. —, 129 S.Ct. 788, 793, 172 L.Ed.2d 582 (2009). However, this holding is the sounder way to resolve the vexing issues arising out of the interaction between § 926A and § 1983.
In the three instances in which the Supreme Court has held that Congress impliedly foreclosed recourse to § 1983, “the statutes at issue required plaintiffs to comply with particular procedures and/or to exhaust particular administrative remedies prior to filing suit.” Id. at 795 (citing Rancho Palos Verdes, 544 U.S. at 122, 125 S.Ct. 1453, Smith, 468 U.S. at 1011-12, 104 S.Ct. 3457, and Sea Clammers, 453 U.S. at 6, 101 S.Ct. 2615). The alternative remedial schemes created by the statutes under consideration in Sea Clammers, Smith, and Rancho Palos Verdes were “unusually elaborate, carefully tailored, and restrictive.” Id. (internal quotation marks omitted). In Fitzgerald, the Court reasoned that allowing § 1983 claims to coexist with such procedures would permit § 1983 plaintiffs to “ ‘circumvent’ the statutes’ provisions” in a manner that “would have been ‘inconsistent with Congress’ carefully tailored [remedial] scheme[s].’ ” Id. (quoting Smith, 468 U.S. at 1012, 104 S.Ct. 3457). By contrast, the Fitzgerald Court concluded that the remedies available for a violation of § 901(a) of Title IX, 20 U.S.C. § 1681(a) — i.e., the withdrawal of federal funding from the violating entity and an implied private cause of action for the aggrieved — were no more elaborate or carefully tailored than the remedies and procedures created by § 1983. Fitzgerald, 129 S.Ct. at 795-96. Therefore, the Court held, the plaintiffs’ § 1983 claims based on alleged violations of Title IX could proceed. Id. at 797.
The right arising out of § 926A, as well as the remedies available for a violation thereof, are different from the rights and remedies that have been examined by the Supreme Court in this line of cases. Whereas Sea Clammers, Smith, and Rancho Palos Verdes involved statutes that created positive entitlements, § 926A creates a negative right that restricts states *150from imposing convictions under certain circumstances. Moreover, Congress wrote into § 926A a series of prerequisites that will often require judicial resolution before the application of the right can be resolved. Recourse to the courts for resolution of the application of this right provides,’ in my view, the first step of the remedial scheme for addressing potential violations of § 926A. Finally, the legal defense arising from the statute’s preemptive function operates in an entirely different context: state and federal criminal law. We “can assume Congress legislated against [the relevant] background of law, scholarship, and history .... ” Nat’l Archives & Records Admin. v. Favish, 541 U.S. 157, 169, 124 S.Ct. 1570, 158 L.Ed.2d 319 (2004). Therefore, the backdrop provided by state and federal criminal laws looms large in the analysis of the rights and remedies arising out of the application of § 926A.
What, then, is the available remedy when a state-law conviction is obtained in violation of § 926A? The most directly available remedial mechanisms for those who are convicted in violation of this statute under the color of state law are direct appeals challenging the criminal conviction in question, and habeas corpus proceedings in both the state and federal courts. Additionally, in limited circumstances, money damages may also be available based on constitutional claims under § 1983 relating to wrongful arrest, prosecution, or incarceration.10 But the primary remedy for a violation of § 926A is to vacate the state-law conviction at issue. The remedial mechanisms available on direct appeal, in habeas corpus proceedings, and in other forms of collateral attacks are more than adequate to achieve that end, where appropriate.
These remedies are subject to a detailed body of procedural law that includes, but is not limited to, the Antiterrorism and Effective Death Penalty Act of 1996 (“AED-PA”), Pub.L. No. 104-132, 110 Stat. 1214. Similar to the remedial mechanisms referenced in Fitzgerald, AEDPA creates “particular procedures” — including exhaustion requirements and a limitations period that is different from the limitations period that governs § 1983 claims — that must be followed before federal habeas relief is available. See 28 U.S.C. §§ 2244(d), 2254(b)-(c). Moreover, under the “favorable termination” doctrine of Heck v. Humphrey, an incarcerated litigant may not circumvent the procedural requirements of AED-PA by filing a § 1983 claim instead of a federal habeas petition, if success on the merits of the § 1983 claim would “necessarily demonstrate!] the invalidity of the conviction” in question. 512 U.S. 477, 481-82, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). We have reasoned that this doctrine is necessary because, “if § 1983 were always available, the procedural and the other like requirements of the federal habeas statute would be rendered nugatory.” McKithen v. Brown, 481 F.3d 89, 100 (2d Cir.2007) (emphasis in original). Although the favorable termination doctrine would not always bar § 1983 claims based on violations of § 926A,11 the concerns arising from the *151divergent procedures available under AEDPA and in § 1988 claims are similar to the concerns that led the Supreme Court in Sea Clammers, Smith, and Rancho Palos Verdes to hold that Congress had impliedly foreclosed recourse to § 1983. For similar reasons, I would conclude that Congress had done the same here.
I recognize that this analysis is not without its own difficulties, and that applying this line of authority in the manner I have posited would require an extension of existing case law. However, I am persuaded that such an extension is appropriate — and that § 1983 is not available as a remedy for violations of § 926A — based on a second, weightier consideration presented by these appeals. In the instances in which the Supreme Court has held that a statutory remedial scheme impliedly foreclosed actions under § 1983, the “crucial consideration” has been “what Congress intended.” Fitzgerald, 129 S.Ct. at 793-94, 129 S.Ct. 788 (internal quotation marks omitted); see also Rancho Palos Verdes, 544 U.S. at 120, 125 S.Ct. 1453 (noting that a defendant may defeat the presumptive availability of a § 1983 claim “by demonstrating that Congress did not intend that remedy for a newly created right”). While the text and legislative history of § 926A indicate quite clearly that Congress intended to create an individual federal right, these same sources of authority are silent with respect to § 1983 claims. The text of § 926A is therefore ambiguous with respect to this interpretive quandary. This ambiguity provides the only acceptable opportunity, as a matter of statutory interpretation, for courts to take into account the manner in which § 1983 liability based on officers’ application of § 926A would lead to potentially crippling practical problems.
In light of the practical concerns described by the majority, it is difficult to imagine, in the absence of a inore direct manifestation of such an intent, that Congress wished to subject law enforcement officers to liability under § 1983 based on good-faith attempts to apply § 926A.12 In other words, the text of the statute and its “legislative history give[ ] no indication that Congress intended such a result.” Smith, 468 U.S. at 1012, 104 S.Ct. 3457. The inference that Congress did not intend to permit § 1983 claims based on violations of § 926A finds further support in the nature of the prerequisites that must be satisfied before the application of the right can be resolved. Determining whether the statutory defense is available in a given criminal case involves questions of federal and state law that neither Congress nor the courts typically call upon officers in the field to definitively address while they conduct criminal investigations. This consideration is insufficient to contravene the rights-creating language in the text of § 926A, but it provides an adequate basis to conclude from an otherwise-ambiguous statute that Congress did not intend to create § 1983 liability where an officer concludes, erroneously but in good faith, *152that an individual without a gun permit is unlawfully possessing a firearm.
The Third Circuit has noted that “[i]t seems doubtful that, in passing § 926A, Congress intended to impose upon police officers such a potentially burdensome requirement.” Revell v. Port Auth. of N.Y. & N.J., 598 F.3d 128, 137 n. 15 (3d Cir.2010). I would go one step further. It strains credulity to read § 926A as suggesting that Congress wished to: (1) require officers to obtain instant recall of, inter alia, the federal firearms laws as well as the fifty states’ gun-permit regulations; and (2) subject officers to liability under § 1983 each time they made an incorrect on-the-spot determination about the, lawfulness of an interstate firearm transfer. Therefore, in my view, § 926A must be interpreted as impliedly foreclosing recourse to § 1983 in instances where the limited negative right created by the statute is violated. Accordingly, although I disagree with the majority to the extent it holds that § 926A does not confer an individual federal right, I concur in the disposition of plaintiffs’ § 1983 claims based on § 926A and join the majority in all other respects. I do so because: (1) plaintiffs’ rights under § 926A were not violated, as no plaintiff was convicted of a state-law offense in contravention of § 926A; and (2) even if there had been such a conviction, I would hold that a violation of § 926A is not redressable in an action pursuant to § 1983.

. Section 107 of Senator Dole's proposal would have amended 18 U.S.C. § 927 to add the following proviso:
[A]ny provision of any legislation enacted, or of any rule or regulation promulgated, by any State or a political subdivision which prohibits or has the effect of prohibiting the transportation of a firearm or ammunition in interstate commerce through such State, when such firearm is unloaded and not readily accessible, shall be null and void.
131 Cong. Rec. S23-03 (Jan. 3, 1985).


. The original version of § 926A stated:
Any person not prohibited by this chapter from transporting, shipping, or receiving a firearm shall be entitled to transport an unloaded, not readily accessible firearm in interstate commerce notwithstanding any provision of any legislation enacted, or any rule or regulation prescribed by any State or political subdivision thereof.
Pub.L. No. 99-308, § 107(a).


. Section 926A, as amended, now states:
Notwithstanding any other provision of any law or any rule or regulation of a State or any political subdivision thereof, any person who is not otherwise prohibited by this [Chapter 44 of Title 18] from transporting, shipping, or receiving a firearm shall be entitled to transport a firearm for any lawful purpose from any place where he may lawfully possess and carry such firearm to any other place where he may lawfully possess and carry such firearm if, during such transportation the firearm is unloaded, and neither the firearm nor any ammunition being transported is readily accessible or is directly accessible from the passenger compartment of such transporting vehicle: Provided, That in the case of a vehicle without a compartment separate from the driver’s compartment the firearm or ammunition shall be contained in a locked container other than the glove compartment or console.
18 U.S.C. § 926A.


. Although there were disputes about the scope of § 926A during the congressional debates regarding this provision, several legislators referred to the statute as creating a "right.” See, e.g., 132 Cong. Rec. H1649-03 (Apr. 9, 1986) (statement of Rep. Fish): 132 Cong. Rec. H1689-03 (Apr. 9, 1986) (statement of Rep. Thomas).


. This is particularly true where, as here, the statute is unambiguous with respect to whether it creates an individual right. By the same token, the Supreme Court has held that there is a defense to a § 1983 claim where the source of the federal right in question expressly or impliedly forecloses recourse to § 1983. See Middlesex County Sewerage Auth. v. Nat'l Sea Clammers Ass’n, 453 U.S. 1, 14-15, 101 S.Ct. 2615, 69 L.Ed.2d 435 (1981). As discussed in more detail below, see infra Part IV, § 926A is ambiguous with respect to this distinct interpretive question regarding the availability of § 1983 claims. I would resolve that ambiguity, in part, by relying on the same practical concerns that the majority emphasizes.


. "[TJhat a right is a ... ‘negative right’ does not diminish its status as a right.” Croll v. Croll, 229 F.3d 133, 148 n. 3 (2d Cir.2000) (Sotomayor, J., dissenting), abrogated on other grounds by Abbott v. Abbott, — U.S. —, 130 S.Ct. 1983, 176 L.Ed.2d 789 (2010). “The distinction between affirmative and negative rights, though its legitimacy has been much disputed in academic circles, continues to find favor with the Supreme Court.” Yniguez v. Arizonans for Official English, 69 F.3d 920, 937 n. 22 (9th Cir.1995), vacated on other grounds, 520 U.S. 43, 117 S.Ct. 1055, 137 L.Ed.2d 170 (1997); see also, e.g., DeShaney v. Winnebago County Dep’t of Soc. Servs., 489 U.S. 189, 195, 109 S.Ct. 998, 103 L.Ed.2d 249 (1989) ("The [Due Process] Clause is phrased as a limitation on the State's power to act, not as a guarantee of certain minimal levels of safety and security.”); Alfred Bell & Co. v. Catalda Fine Arts, 191 F.2d 99, 103 n. 16 (2d Cir.1951) ("Copyright is, in fact, only a negative right to prevent the appropriation of the labours of an author by another.”).


. Additionally, Senator Howard Metzenbaum described the language of the original version of § 926A, Pub.L. No. 99-308, § 107(a), as "mak[ing] clear that it is the intention of Congress that State and local statutes and regulations shall remain in effect except that in certain narrow circumstances involving travel through one or more States other than the State of residence, a defense is available to prosecutions under State and local gun control laws.” 131 Cong. Rec. S9101-05 (July 9, 1985) (statement of Sen. Metzenbaum) (emphasis added).


. I am mindful that § 926A’s neighbor in the criminal code, 18 U.S.C. § 927, warns against interpreting any provision of the firearms chapter, Chapter 44 of Title 18, "as indicating an intent on the part of the Congress to occupy the field in which such provision operates.” Id. However, section 926A was originally conceptualized as a proviso to § 927. See 131 Cong. Rec. S23-03 (Jan. 3, 1985) (describing S.49, § 107 "Amendments to Section 927”); see also supra note 1. And, when § 926A applies, it gives rise to precisely the sort of "direct and positive conflict” between state and federal law that compels the conclusion "that the two cannot be reconciled or consistently stand together.” 18 U.S.C. § 927. When such a conflict exists, federal law — here, § 926A — governs. Therefore, there is no tension between my construction of § 926A and the terms of § 927.


. The Third Circuit recently reasoned in an analogous fashion in Revell v. Port Authority of New York & New Jersey, 598 F.3d 128 (3d Cir.2010). There, the court (impliedly) assumed that § 926A created a federal right that could support a § 1983 claim, but held that the plaintiff had not alleged that § 926A was violated because the fifth statutory prerequisite was not satisfied; that is, the firearm in question was "readily accessible,” 18 U.S.C. § 926A, during the transfer. Id. at 136; cf. Torraco v. Port Auth. of N.Y. & N.J., 539 F.Supp.2d 632, 645 n. 8 (E.D.N.Y.2008) (reasoning that Torraco "was not entitled to the protection of § 926A” because he stopped at a friend's house in Queens while en route to the airport).


. Money damages were unavailable in the statutes at issue in Sea Clammers, Smith, and Rancho Palos Verdes. See Fitzgerald, 129 S.Ct. at 795 n. 1. Consequently, the limited availability of money damages in the context of criminal charges that conflict with § 926A is not problematic insofar as the Blessing analysis is concerned.


. For example, it seems unlikely that the favorable termination doctrine would preclude a § 1983 claim based on an alleged violation of § 926A in situations where: (1) habeas relief had already been granted; or (2) the plaintiff served his or her sentence of incarceration before commencing the action pursuant to § 1983, in which case habeas relief relating to the conviction itself would be *151unavailable. In either instance, "success” in the § 1983 action would not “necessarily demonstrate the invalidity of [the § 1983 plaintiff’s] confinement or its duration.” Wilkinson v. Dotson, 544 U.S. 74, 82, 125 S.Ct. 1242, 161 L.Ed.2d 253 (2005).


. Thus, although I would reach a different conclusion than that of the majority, I rely in part on the same practical concerns that weigh heavily in its analysis, see Op. at 137-39, as well as the analysis of the other courts that have grappled with these issues, see, e.g., Revell v. Port Auth. of N.Y. & N.J., No. 06 Civ. 0402, 2009 WL 901855, at *6-7 (D.N.J. Mar. 31, 2009); Russo v. Port Auth. of N.Y. & N.J., 2008 WL 4508558, at *2 n. 5 (E.D.N.Y. Sept.30, 2008); Torraco, 539 F.Supp.2d at 644-46.